DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive.
In Remarks p. 10, Applicant contends that Somani does not disclose  adjusting the variable valve 312 based on a flow amount, but only on pressure.
The Examiner respectfully disagrees, noting that Somani (para 30) discloses a flow measurement module 308 (Fig. 3 ref 308, P1, P2) that uses pressure sensors P1 and P2 to determine the fluid flow rate, which is then used to determine the amount of fluid flowing through the mass flow controller.

In Remarks pp. 10-11, Applicant contends “Somani does not teach or suggest flowing a threshold amount of fluid through the mass flow controller to control the valve based on both a predetermined set point value and communication from the at least one sensor as recited in claim 1.” 
The Examiner respectfully disagrees, noting that Somani (para 30-33) discloses a chosen fluid flow threshold/”set point value” that may be selected to ensure the flow measurement portion is operating in a desired linear regime, and the pressure-based flow module/sensor is used to monitor the flow rate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8-10, 12-13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, US Patent Num. US 5062446 A (hereinafter Anderson) in view of Harrod et al., US Patent Pub. US 20100070089 A1 (hereinafter Harrod), in view of Somani et al., US Patent Pub. US 20180246531 A1 (hereinafter Somani).

Claim 1
Anderson teaches a mass flow controller (Anderson, Col 6, Lines 55-60 - - Mass flow controller.) comprising: an inlet configured to receive fluid (Anderson, Col 7, Lines 3-15 - - Inlet receiving gas/fluid.); a flow path in which the fluid passes through the mass flow controller (Anderson, Col 6, Line 55 – Col 7, Line 15 - - A flow path where the gas/fluid passed through a mass flow controller.); a valve configured to regulate a flow of the fluid out of an outlet of the mass flow controller (Anderson, Col 7, Lines 17-34 - - Valve regulating gas/fluid flow from an outlet of the mass flow controller.); at least one sensor configured to monitor fluid through the flow path and valve operations (Anderson, Col 7, Lines 49-55 - - A sensor monitoring gas/fluid flow through the flow path and valve operations.); the controller further comprises a diagnostics system for calibrating the controller. (Anderson, Col 7 Line 34 – Col 8, Line 23 - - The controller has a diagnostics routine for self-calibration.)
But Anderson fails to specify determine a number of set point value adjustments; and generate a notification message indicating a predetermined number of set point value adjustments.
However, Harrod teaches a control system configured to: determine a number of set point value adjustments (Harrod, Para [0137-140] - - Determine a frequency/number of set point value adjustments.); and generate a notification message indicating a predetermined number of set point value adjustments. (Harrod, Para [0137-140] - - Generate a notification indicating the number of set point value adjustments based on a predetermined threshold value.)
Anderson and Harrod are analogous art because they are from the same field of endeavor.  They relate to flow control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above flow control system, as taught by Anderson, and incorporating the determined number of set point value adjustments, as taught by Harrod.  
One of ordinary skill in the art would have been motivated to do this modification in order to optimize equipment performance by using a determined number of set point value adjustments, as suggested by Harrod (Para [0140]).
But the combination of Anderson and Harrod fails to specify a controller communicable coupled to the at least one sensor and to the valve, the controller tuned by flowing a threshold amount of the fluid through the mass flow controller to control the valve based on a predetermined set point value and communication from the at least one sensor.
However, Somani teaches a controller communicable coupled to the at least one sensor and to the valve (Somani, Para [0030-33], Fig. 3 (refs 308, 312, 314, 316 P1, P2) - - A flow control/controller coupled to the pressure based flow measurement module/”at least one sensor” and the variable valve.), the controller tuned by flowing a threshold amount of the fluid through the mass flow controller to control the valve based on a predetermined set point value and communication from the at least one sensor. (Somani, Para [0030-33], Fig. 3 (refs 308, 312, 314, 316 P1, P2) - - The flow control/controller controls the range decision component to make a valve adjustment/tune decision in response to the flow based on a chosen threshold/”predetermined setpoint value” pressure and the pressure based flow measurement module/”at least one sensor” reading to ensure the flow measurement portion is operating in a desired linear regime.)
Anderson, Harrod, and Somani are analogous art because they are from the same field of endeavor.  They relate to flow control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above flow control system, as taught by Anderson and Harrod, and further incorporating the control module making an adjustment decision to the flow based on a chosen flow threshold based on a minimum determined pressure and the flow sensor reading to ensure the flow measurement portion is operating in a desired linear regime, as taught by Somani.  
One of ordinary skill in the art would have been motivated to do this modification in order to ensure the flow measurement portion is operating in a desired linear regime by the control module making an adjustment decision to the flow based on a chosen flow threshold based on a minimum determined pressure and the flow sensor reading, as suggested by Somani (Para [0032]).

Claim 2
The combination of Anderson, Harrod, and Somani teaches all the limitations of the base claims as outlined above.  
Harrod further teaches the predetermined number of set point value adjustment is a function of total fluid hours of the mass flow controller. (Harrod, Para [0137-140] - - Determined number of set point value adjustments are dependent on the time period/”total fluid hours” of the controller/”mass flow controller”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above flow control system, as taught by Anderson, Harrod, and Somani, and further incorporating the determined number of set point value adjustments dependent on the time period, as taught by Harrod.  
One of ordinary skill in the art would have been motivated to do this modification in order to optimize equipment performance by using a determined number of set point value adjustments dependent on the time period, as suggested by Harrod (Para [0140]).

Claim 4
The combination of Anderson, Harrod, and Somani teaches all the limitations of the base claims as outlined above.  
The combination of Anderson, Harrod, and Somani further teaches the predetermined number of set point value adjustments is zero. (Anderson, Col 10, Lines 13-34 - - Determined number of set point value adjustments is zero during self-calibration as the valves are closed so that no flow occurs.)

Claim 5
The combination of Anderson, Harrod, and Somani teaches all the limitations of the base claims as outlined above.  
Harrod further teaches the predetermined number of set point adjustments is a maximum threshold. (Harrod, Para [0137-140] - - A predetermined/maximum threshold for the number of set point adjustments to be made.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above flow control system, as taught by Anderson, Harrod, and Somani, and further incorporating the predetermined threshold number of set point value adjustments, as taught by Harrod.  
One of ordinary skill in the art would have been motivated to do this modification in order to optimize equipment performance by using a predetermined threshold number of set point value adjustments, as suggested by Harrod (Para [0140]).

Claim 8
The combination of Anderson, Harrod, and Somani teaches all the limitations of the base claims as outlined above.  
Harrod further teaches the notification message further comprises at least one value for a set point of the mass flow controller. (Harrod, Para [0128-131] - - Indicator displays the current temperature set point of the controller/”mass flow controller”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above flow control system, as taught by Anderson, Harrod, and Somani, and further incorporating the displayed current temperature set point, as taught by Harrod.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for a graphical user interface that allows the user to easily adjust the current temperature set point, as suggested by Harrod (Para [0005]).

Claim 9
Anderson teaches a diagnostics system for calibrating a mass flow controller (Anderson, Col 7 Line 34 – Col 8, Line 23 - - The controller has a diagnostics routine for self-calibration.), the diagnostics system comprising: a controller communicable coupled to at least one sensor and to a valve, the controller tuned to control the valve based on a predetermined set point value and communication from the at least one sensor. (Anderson, Col 6, Line 55 – Col 7, Line 23 - - Controller in communication with the sensor and valve, where the controller controls the valve according to a set point value and sensor readings.) 
But Anderson fails to specify wherein the controller is configured to: determine a number of set point value adjustments; and generate a notification message indicating a predetermined number of set point value adjustments.
However, Harrod teaches a control system configured to: determine a number of set point value adjustments (Harrod, Para [0137-140] - - Determine a frequency/number of set point value adjustments.); and generate a notification message indicating a predetermined number of set point value adjustments. (Harrod, Para [0137-140] - - Generate a notification indicating the number of set point value adjustments based on a predetermined threshold value.)
Anderson and Harrod are analogous art because they are from the same field of endeavor.  They relate to flow control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above flow control system, as taught by Anderson, and incorporating the determined number of set point value adjustments, as taught by Harrod.  
One of ordinary skill in the art would have been motivated to do this modification in order to optimize equipment performance by using a determined number of set point value adjustments, as suggested by Harrod (Para [0140]).
But the combination of Anderson and Harrod fails to specify a controller communicable coupled to the at least one sensor and to the valve, the controller tuned by flowing a threshold amount of the fluid through the mass flow controller to control the valve based on a predetermined set point value and communication from the at least one sensor.
However, Somani teaches a controller communicable coupled to the at least one sensor and to the valve (Somani, Para [0035-36] - - A control module/controller coupled to the pressure and temperature sensors, and the variable valve.), the controller tuned by flowing a threshold amount of the fluid through the mass flow controller to control the valve based on a predetermined set point value and communication from the at least one sensor. (Somani, Para [0032] - - The control module/controller makes an adjustment/tune decision in response to the flow based on a chosen flow threshold based on a minimum determined/”predetermined setpoint” pressure and the flow sensor reading to ensure the flow measurement portion is operating in a desired linear regime.)
Anderson, Harrod, and Somani are analogous art because they are from the same field of endeavor.  They relate to flow control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above flow control system, as taught by Anderson and Harrod, and further incorporating the control module making an adjustment decision to the flow based on a chosen flow threshold based on a minimum determined pressure and the flow sensor reading to ensure the flow measurement portion is operating in a desired linear regime, as taught by Somani.  
One of ordinary skill in the art would have been motivated to do this modification in order to ensure the flow measurement portion is operating in a desired linear regime by the control module making an adjustment decision to the flow based on a chosen flow threshold based on a minimum determined pressure and the flow sensor reading, as suggested by Somani (Para [0032]).

Claim 10
The combination of Anderson, Harrod, and Somani teaches all the limitations of the base claims as outlined above.  
Harrod further teaches the predetermined number of set point value adjustment is a function of total fluid hours of the mass flow controller. (Harrod, Para [0137-140] - - Determined number of set point value adjustments are dependent on the time period/”total fluid hours” of the controller/”mass flow controller”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above flow control system, as taught by Anderson, Harrod, and Somani, and further incorporating the determined number of set point value adjustments dependent on the time period, as taught by Harrod.  
One of ordinary skill in the art would have been motivated to do this modification in order to optimize equipment performance by using a determined number of set point value adjustments dependent on the time period, as suggested by Harrod (Para [0140]).

Claim 12
The combination of Anderson, Harrod, and Somani teaches all the limitations of the base claims as outlined above.  
The combination of Anderson, Harrod, and Somani further teaches the predetermined number of set point value adjustments is zero. (Anderson, Col 10, Lines 13-34 - - Determined number of set point value adjustments is zero during self-calibration as the valves are closed so that no flow occurs.)

Claim 13
The combination of Anderson, Harrod, and Somani teaches all the limitations of the base claims as outlined above.  
Harrod further teaches the predetermined number of set point adjustments is a maximum threshold. (Harrod, Para [0137-140] - - A predetermined/maximum threshold for the number of set point adjustments to be made.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above flow control system, as taught by Anderson, Harrod, and Somani, and further incorporating the predetermined threshold number of set point value adjustments, as taught by Harrod.  
One of ordinary skill in the art would have been motivated to do this modification in order to optimize equipment performance by using a predetermined threshold number of set point value adjustments, as suggested by Harrod (Para [0140]).

Claim 16
The combination of Anderson, Harrod, and Somani teaches all the limitations of the base claims as outlined above.  
Harrod further teaches the notification message further comprises at least one value for a set point of the mass flow controller. (Harrod, Para [0128-131] - - Indicator displays the current temperature set point of the controller/”mass flow controller”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above flow control system, as taught by Anderson, Harrod, and Somani, and further incorporating the displayed current temperature set point, as taught by Harrod.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for a graphical user interface that allows the user to easily adjust the current temperature set point, as suggested by Harrod (Para [0005]).

Claim 17
Anderson teaches a method of calibrating a mass flow controller (Anderson, Col 7 Line 34 – Col 8, Line 23 - - A method of calibrating a mass flow controller.), the method comprising: receiving data from at least one sensor (Anderson, Col 2, Lines 60-68 - - A sensor monitoring gas/fluid flow through the flow path.); controlling a valve based on a predetermined set point value and communication from the at least one sensor. (Anderson, Col 6, Line 55 – Col 7, Line 23 - - Controller in communication with the sensor and valve, where the controller controls the valve according to a set point value and sensor readings.)
But Anderson fails to specify determining a number of set point value adjustments; and generating a notification message indicating a predetermined number of set point value adjustments.
However, Harrod teaches a control determining a number of set point value adjustments (Harrod, Para [0137-140] - - Determine a frequency/number of set point value adjustments.); and generating a notification message indicating a predetermined number of set point value adjustments. (Harrod, Para [0137-140] - - Generate a notification indicating the number of set point value adjustments based on a predetermined threshold value.)
Anderson and Harrod are analogous art because they are from the same field of endeavor.  They relate to flow control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above flow control system, as taught by Anderson, and incorporating the determined number of set point value adjustments, as taught by Harrod.  
One of ordinary skill in the art would have been motivated to do this modification in order to optimize equipment performance by using a determined number of set point value adjustments, as suggested by Harrod (Para [0140]).
But the combination of Anderson and Harrod fails to specify controlling a valve by flowing a threshold amount of the fluid through the mass flow controller based on a predetermined set point value and communication from the at least one sensor.
However, Somani teaches controlling a valve by flowing a threshold amount of the fluid through the mass flow controller based on a predetermined set point value and communication from the at least one sensor. (Somani, Para [0032] - - The control module/controller makes an adjustment decision for controlling a valve in response to the flow based on a chosen flow threshold based on a minimum determined/”predetermined setpoint” pressure and the flow sensor reading to ensure the flow measurement portion is operating in a desired linear regime.)
Anderson, Harrod, and Somani are analogous art because they are from the same field of endeavor.  They relate to flow control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above flow control system, as taught by Anderson and Harrod, and further incorporating the control module making an adjustment decision for controlling a valve in response to the flow based on a chosen flow threshold based on a minimum determined pressure and the flow sensor reading to ensure the flow measurement portion is operating in a desired linear regime, as taught by Somani.  
One of ordinary skill in the art would have been motivated to do this modification in order to ensure the flow measurement portion is operating in a desired linear regime by the control module making an adjustment decision for controlling a valve in response to the flow based on a chosen flow threshold based on a minimum determined pressure and the flow sensor reading, as suggested by Somani (Para [0032]).

Claim 19
The combination of Anderson, Harrod, and Somani teaches all the limitations of the base claims as outlined above.  
Harrod further teaches the predetermined number of set point adjustments is a maximum threshold of the mass flow controller. (Harrod, Para [0137-140] - - A predetermined/maximum threshold for the number of set point adjustments to be made to the controller/”mass flow controller”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above flow control system, as taught by Anderson, Harrod, and Somani, and further incorporating the predetermined threshold number of set point value adjustments, as taught by Harrod.  
One of ordinary skill in the art would have been motivated to do this modification in order to optimize equipment performance by using a predetermined threshold number of set point value adjustments, as suggested by Harrod (Para [0140]).

Claim 20
The combination of Anderson, Harrod, and Somani teaches all the limitations of the base claims as outlined above.  
Harrod further teaches the notification message further comprises at least one value for a set point. (Harrod, Para [0128-131] - - Indicator displays the current temperature set point.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above flow control system, as taught by Anderson, Harrod, and Somani, and further incorporating the displayed current temperature set point, as taught by Harrod.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for a graphical user interface that allows the user to easily adjust the current temperature set point, as suggested by Harrod (Para [0005]).


Claims 6-7, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, US Patent Num. US 5062446 A (hereinafter Anderson) in view of Harrod et al., US Patent Pub. US 2010/0070089 A1 (hereinafter Harrod) as applied to Claims 1-2, 4-5, 8-10, 12-13, 16-17, and 19-20 above, and in further view of Carter et al., US Patent Pub. US 2013/0042476 A1 (hereinafter Carter).

Claim 6
The combination of Anderson, Harrod, and Somani teaches all the limitations of the base claims as outlined above.  
But the combination of Anderson, Harrod, and Somani fails to specify the diagnostics system is further configured to: compare results of a calibration operation and a set point value and a tolerance value; and generate a notification message indicating at least one of the predetermined number of set point value adjustments and results of the comparing.
However, Carter teaches the diagnostics system is further configured to: compare results of a calibration operation and a set point value and a tolerance value (Carter, Para [0060-61], [0078] - - Compare results of a calibration operation, current position/”set point” value, and a sensitivity/tolerance value.); and generate a notification indicating results of the comparing. (Carter, Para [0060-61] - - Notify a user of the new calibration/”results of comparing” data.)
Anderson, Harrod, Somani, and Carter are analogous art because they are from the same field of endeavor.  They relate to flow control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above flow control system, as taught by Anderson, Harrod, and Somani, and further incorporating the comparison of calibration, current position, and sensitivity, as taught by Carter.  
One of ordinary skill in the art would have been motivated to do this modification in order to optimize calibration efficiency by using the comparison of calibration, current position, and sensitivity, as suggested by Carter (Para [0019]).

Claim 7
The combination of Anderson, Harrod, Somani, and Carter teaches all the limitations of the base claims as outlined above.  
Carter further teaches the diagnostics system is further configured to cause the controller to calibrate the mass flow controller based on user input. (Carter, Claim 9 - - Selecting a calibration routine via the user interface/input.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above flow control system, as taught by Anderson, Harrod, Somani, and Carter, and further incorporating the calibration based on user input, as taught by Carter.  
One of ordinary skill in the art would have been motivated to do this modification in order to optimize calibration efficiency by calibrating based on user input, as suggested by Carter (Para [0019]).

Claim 14
The combination of Anderson, Harrod, and Somani teaches all the limitations of the base claims as outlined above.  
But the combination of Anderson, Harrod, and Somani fails to specify controller is further configured to: compare results of a calibration operation and a set point value and a tolerance value; and generate a notification message indicating at least one of the predetermined number of set point value adjustments and results of the comparing.
However, Carter teaches a controller is further configured to: compare results of a calibration operation and a set point value and a tolerance value (Carter, Para [0060-61], [0078] - - Compare results of a calibration operation, current position/”set point” value, and a sensitivity/tolerance value.); and generate a notification indicating results of the comparing. (Carter, Para [0060-61] - - Notify a user of the new calibration/”results of comparing” data.)
Anderson, Harrod, Somani, and Carter are analogous art because they are from the same field of endeavor.  They relate to flow control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above flow control system, as taught by Anderson, Harrod, and Somani, and further incorporating the comparison of calibration, current position, and sensitivity, as taught by Carter.  
One of ordinary skill in the art would have been motivated to do this modification in order to optimize calibration efficiency by using the comparison of calibration, current position, and sensitivity, as suggested by Carter (Para [0019]).

Claim 15
The combination of Anderson, Harrod, Somani, and Carter teaches all the limitations of the base claims as outlined above.  
Carter further teaches the diagnostics system is further configured to cause the controller to calibrate the mass flow controller based on user input. (Carter, Claim 9 - - Selecting a calibration routine via the user interface/input.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above flow control system, as taught by Anderson, Harrod, Somani, and Carter, and further incorporating the comparison of calibration, current position, and sensitivity, as taught by Carter.  
One of ordinary skill in the art would have been motivated to do this modification in order to optimize calibration efficiency by using the comparison of calibration, current position, and sensitivity, as suggested by Carter (Para [0019]).


Claim 18
The combination of Anderson, Harrod, and Somani teaches all the limitations of the base claims as outlined above.  
But the combination of Anderson, Harrod, and Somani fails to specify comparing results of a calibration operation and a set point value and a tolerance value; generating a notification message indicating at least one of the predetermined number of set point value adjustments and results of the comparing; and calibrating the mass flow controller based on user input.
However, Carter teaches comparing results of a calibration operation and a set point value and a tolerance value (Carter, Para [0060-61], [0078] - - Compare results of a calibration operation, current position/”set point” value, and a sensitivity/tolerance value.); generating a notification indicating results of the comparing (Carter, Para [0060-61] - - Notify a user of the new calibration/”results of comparing” data.), calibrating the mass flow controller based on user input. (Carter, Claim 9 - - Selecting a calibration routine via the user interface/input.)
Anderson, Harrod, Somani, and Carter are analogous art because they are from the same field of endeavor.  They relate to flow control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above flow control system, as taught by Anderson, Harrod, and Somani, and further incorporating the comparison of calibration, current position, and sensitivity based in user input, as taught by Carter.  
One of ordinary skill in the art would have been motivated to do this modification in order to optimize calibration efficiency by using the comparison of calibration, current position, and sensitivity based on user input, as suggested by Carter (Para [0019]).


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, US Patent Num. US 5062446 A (hereinafter Anderson) in view of Harrod et al., US Patent Pub. US 2010/0070089 A1 (hereinafter Harrod) as applied to Claims 1-2, 4-5, 8-10, 12-13, 16-17, and 19-20 above, and in further view of Duffield et al., US Patent Num. US 8028055 B2 (hereinafter Duffield).

Claim 3
The combination of Anderson, Harrod, and Somani teaches all the limitations of the base claims as outlined above.  
But the combination of Anderson, Harrod, and Somani fails to specify the predetermined number of set point value adjustments is 128.
However, Duffield teaches the predetermined number of set point value adjustments is 128.  (Duffield, Col 38, Line 54 – Col 39, Line 17 - - Given/predetermined number of sampled measurements/”set point value adjustments” is 128.)
Anderson, Harrod, Somani, and Duffield are analogous art because they are from the same field of endeavor.  They relate to monitoring control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above monitoring control system, as taught by Anderson, Harrod, and Somani, and further incorporating the predetermined number of sampled measurements of 128, as taught by Duffield.  
One of ordinary skill in the art would have been motivated to do this modification in order to control sampling volume in relation to the desired accuracy by using a predetermined number of sampled measurements of 128, as suggested by Duffield (Col 3, Lines 25-35).

Claim 11
The combination of Anderson, Harrod, and Somani teaches all the limitations of the base claims as outlined above.  
But the combination of Anderson, Harrod, and Somani fails to specify the predetermined number of set point value adjustments is 128.
However, Duffield teaches the predetermined number of set point value adjustments is 128.  (Duffield, Col 38, Line 54 – Col 39, Line 17 - - Given/predetermined number of sampled measurements/”set point value adjustments” is 128.)
Anderson, Harrod, Somani, and Duffield are analogous art because they are from the same field of endeavor.  They relate to monitoring control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above monitoring control system, as taught by Anderson, Harrod, and Somani, and further incorporating the predetermined number of sampled measurements of 128, as taught by Duffield.  
One of ordinary skill in the art would have been motivated to do this modification in order to control sampling volume in relation to the desired accuracy by using a predetermined number of sampled measurements of 128, as suggested by Duffield (Col 3, Lines 25-35).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119